Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 18, 2017                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156199(60)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  TITAN TRANSPORTATION SERVICES, INC.,                                                                    Kurtis T. Wilder,
  and STEELCASE, INC.,                                                                                                Justices
            Plaintiffs-Appellees,
                                                                    SC: 156199
  v                                                                 COA: 332227
                                                                    Kent CC: 14-008018-CK
  SELECTIVE INSURANCE COMPANY OF
  THE SOUTHEAST,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiffs-appellees to extend the time
  for filing their answer to the application for leave to appeal is GRANTED. The answer
  will be accepted as timely filed if submitted on or before September 13, 2017.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 18, 2017
                                                                               Clerk